Citation Nr: 0713568	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  06-28 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974, February 1991 to July 1991, March 2003 to June 2003, 
and December 2003 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In February 2006, the veteran testified at 
a hearing at the RO before a Decision Review Officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In February 2007, the Board received a statement (VA Form 21-
4138) signed by the veteran requesting a Board hearing at the 
RO and asking that his claims file be returned to the RO for 
that purpose.  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under the circumstances, this 
case must be returned to the RO so that the veteran is 
afforded an opportunity to present testimony at a Board 
hearing at the RO.

To ensure full compliance with due process requirements, this 
case is hereby REMANDED to the RO for the following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing.  The 
RO should notify the veteran of the date, 
time and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

